Citation Nr: 0020548	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The appellant served on active duty from August 1969 to 
August 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that his 
claim of service connection for residuals of right leg injury 
is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right leg injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records are negative for any 
complaint of, treatment for, or diagnosis of any right leg 
injury.  There are medical records from Ft. Riley, Kansas 
showing x-rays of the right elbow in December 1970 but there 
is no service medical record related to the right leg.  The 
appellant's separation examination was similarly negative for 
any complaints of, treatment for, or diagnosis of a right leg 
injury.  The report of medical history dated in August 1971 
completed by the appellant shows no indication of any 
problems or history of injury of the right leg.

There are no medical records showing any current diagnosis 
related to the appellant's right leg.  The appellant has had 
no medical treatment related to his right leg since leaving 
service.

The Board finds insufficient evidence that the appellant 
currently suffers from residuals of a right leg injury.  
There are no medical records which contain any such current 
diagnosis, or any medical records that the appellant is 
suffering from residuals of a right leg injury or a left leg 
disability of any type.  Therefore, the Board finds that the 
first element of a well grounded claim has not been met for 
service connection for residuals of a right leg injury.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any injury to the right leg and the 
appellant's separation examination is negative for any 
complaint or diagnosis related to the right leg.  The 
appellant has stated that he was in a motor vehicle accident 
while in service and that he injured his right leg.  For 
purposes of a well grounded claim the Board will presume the 
credibility of the appellant's statements that he did suffer 
a right leg injury in service.  Therefore, the Board finds 
that the second element of a well grounded claim has been 
met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.


The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
There are no post-service medical records of any type and no 
evidence of any relationship between a current disability and 
the appellant's service.  The appellant has asserted that he 
suffered a right leg injury in service that led to his 
current disability, but it is not shown that he possesses the 
medical expertise to make a diagnosis or offer an opinion as 
to the etiology or diagnosis of a medical condition.  
Espiritu, 2 Vet. App. 492 (1992) (Appellant cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) as to a relationship 
between his disability and service because lay persons are 
not competent to offer medical opinions).  Moreover, there is 
no showing of continuity of symptomatology from service 
discharge to the present.  There is no record of the 
appellant seeking medical treatment since leaving service.  
The provisions of 38 C.F.R. § 3.303 do not afford the 
appellant relief in well grounding his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no evidence that he 
currently suffers from residuals of a right leg injury, and 
there is no competent medical evidence relating any current 
disability to service.  As such, his claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for residuals of right leg injury.  The RO 
collected the appellant's service medical records and there 
is a notation from the National Personnel Records Center that 
all service medical records were sent to the RO.  The 
appellant stated that there are no post service medical 
records because he has never sought treatment for his right 
leg.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is which 
references other known and existing evidence) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
service connection for residuals of a right leg injury as not 
well grounded.


ORDER

Entitlement to service connection for residuals of a right 
leg injury is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

